MEMORANDUM **
Federal prisoner Victor Martinez appeals pro se the district court’s dismissal *210of his petition for writ of habeas corpus. We have jurisdiction pursuant to 28 U.S.C. § 2253, and we affirm.
Martinez contends that the district court erred in concluding that (1) venue was improper, and (2) the underlying petition was duplicative of his October 22, 2003, 28 U.S.C. § 2241 petition filed in the Central District of California.
Even if venue was proper, see Braden v. 30th Judicial Circuit Court, 410 U.S. 484, 499 n. 15, 93 S.Ct. 1123, 35 L.Ed.2d 443 (1973) (recognizing that venue was proper both in district where indictment was filed and district of confinement), we agree with the district court that the petition was duplicative. The record demonstrates that the underlying petition and the 2003 petition share identical issues relating to the same state case and conviction, and has already been adjudicated on the merits and denied. Accordingly, the district court properly dismissed the petition. See Sanders v. United States, 373 U.S. 1, 15, 83 S.Ct. 1068, 10 L.Ed.2d 148 (1963); see also Campbell v. Wood, 18 F.3d 662, 675 (9th Cir.1994) (concluding that petitioner cannot create a different ground merely by couching his argument in different language).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.